01-15-00520-CR
                                   CHRIS DANIEL
 9        $                    HARRIS COUNTY DISTRICT CLERK



                                                                             FILED IN
June 3, 2015                                                          1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
ALLEN C. ISBELL                                                       6/5/2015 3:54:01 PM
ATTORNEY OF RECORD                                                    CHRISTOPHER A. PRINE
                                                                              Clerk
2016 MAIN, SUITE 110
HOUSTON, TX 77002

Defendant's Name: CALVIN BALANDA REMO

Cause No 1160719

Court:   339™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause

Notice of Appeal Filed Date: 5/28/15
Sentence Imposed Date: 5/28/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ALLEN C. ISBELL



Sincerely,


'S NORRIS
 Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     GINA BENCH (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                                                                                               ?1%
                                                                     Cause No.     iMmi                                             m
                                                                     THE STATE OF TEXAS
                                                                                  V.
                                  a                                               jAJKJAJ


                                                district Court / C&iKrty-Criminal- Court-nt Law N&

                                                                      Harris County, Texas


                                                                      NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                  (date), the defendant in the above numbered and styled cause gives
NOTICE O'F APPEAL of his conviction

The undersigned attorney (check appropriate box):
          MOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date /                                                                                Afforney (Signature)
                 (

    A.       I       H                     a                                                                        i
Defendant (Printei                                                                    Attorney (Printed name)
                                                                                                                    L#5ÿ
                                  gs*                                              State Bar Number

                                  M
                                                          .30
                                                                                   Address
                                                                                                                h       t7’7ÿ<7
                         Time:.
                         By
                                      Harris Courts.
                                            Deputy
                                                     T3
                                                                                 0J1MZ2122
                                                                                 Telephone Number
The defendant (check all that apply):
     oA' REPRESENTS to the court that he                        is   presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him
          ASKS the Court to ORDER that a free record be provided to him
          ASKS the court to set BAIL
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

                                                                                                         0
Defendant (Signature)                                                             Defendant’s, Printed name
SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                           5
                                                                                                     m
By Deputy District Clerk of Hams County, Texas




C \Templaies\Appeals\New Nonce of Appeal 060106 doc                      Page I of 3                                     06/01/06
                                                                   ORDER

            On
                 %l|f                          the Court conducted a hearing and FINDS that defendant / appellant

                 IS NOT indigent at this time.
                 (S   indigent for the purpose of
                             employing counsel
                             paying   for a clerk’s and court reporter’s record
                       13 employing counsel or paying for a clerk’s and court reporter’s record
 The Court ORDERS that
            Counsel’s motion to withdraw is                         DENIED.
            Defendant / appellant’s motion (to be found indigent) is DENIED
            Defendant’s / appellant’s motion is GRANTED and
                                                                                   (attorney’s name & bar card number)
                       is   APPOINTED to represent defendant / appellant      on appeal
                       The COURT REPORTER          is   ORDERED to prepare and file the reporter’s record without charge to
                       defendant / appellant.
 BAIL is.
      o SET at $       _
            TO CONTINUE as presently set.
      s.    DENIED and is SET at No BOND. (Felony Only)

 DATE SIGNED                          1£                                                   L
                                                                        JUDGE PRESIDING, 77
                                                                             DISTRICT COURT /
                                                                        COUNTY CRIMINAL COURT AT LAW NO
                                                                        HARRIS COUNTY, TEXAS




G \Templates\Appeals\New Notice of Appeal 060106 doc          Page 2 of 3                                       06/01/06
                                                   Cause No.      /iMM                        7ÿ
THE STATE OF TEXAS                                                           IN THE   ?5? DISTRICT COURT
v                                                                            COUNTY CRIMINAL COURT AT LAW NO.
    fylv'iK           fit            Defendant                               HARRIS COUNTY, TEXAS

          TRIAL COURT'S CERTIFICATION                           OF   DEFENDANT'S RIGHT                   OF    APPEAL*
I, judge of the trial court, certify this criminal case:
    [Vi      is not a plea-bargain case, and the defendant has the right of appeal [or]
    EH       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
    I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal [or]
    EH       isa plea-bargain case, and the defendant has NO right of appeal, [or]
    EH       the defendant has waived the right of appeal



Judge                       V-L-f A                                     Date Signed

I have received a copy of this certification I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days m which to file a pro se
petition for discretionary review in the Court of Criminal Appeals TEX R. APP. P 68 2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit I understand that, because of appellate deadlines, if I fail to timply inform jny appellate attorney of any
change in my address, I may lose the opportunity to file a pro se pÿtrtron for d       fupnary review



\Utol4
Defendant         J
                                  FILE®
                                     Daniel
                                   rÿric
                                   District Clerk
                                   MAY 2 8 20‘6
                                                                        Defendant's Counsel

Mailing Address                                                         State Bar of Texas ID number
                                             County.
                                    Harris
Telephone number            py_                                         Mailing Address.

Fax number (if any)          _                                          Telephone number          ti .rx.       hfas?
                                                                        Fax number (if any).
* “A defendant in a criminal case has the right of appeal under these rules The trial court shall ente icfrtiÿÿmÿjÿfÿe’diCndant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)

                                                              CLERK                                                  9/1/2011
                                                                 u-
               APPEAL CARD
                   r)-3-?' 15
                                                     Cause No.
ci%«                                                 i\c»o~in

                    The State of Texas
                           Vs
          (ÿdrv>,y CrtWm
                                               S-ÿ'16
Date Notice
Of Appeal: .          5-3-f-lS'
Presentation:                          Vol.           Pg-.

Judgment:                              Vol.           Pg..

Judge Presidingÿ

Court Reporter_
Court Reporter
Court Reporter

Attorney
on Trial         Q\                j




Attorney
                                 MC1<4
on Appeal              lot.
               Appointed
                            _ _    Hired

Offense    TWc f t >            X>.ooo